Title: III. Gallatin’s Remarks on the Draft, 21 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              19–21 Nov. 1802
            
            I hope that your administration will afford but few materials to historians; and we have already a favorable symptom in the difficulty under which we are to collect materials for a message. The things you want to be done are very few & seem confined to the following points— 
            
              
                
                1st.
                Countervailing duties if necessary. To this there can be no objection; but might not the advantage resulting from a mutual abolition of duties between Great Britain & America, be placed on more positive ground than the shape in which it stands &a. “Whether this would produce a due equality is a subject &a.” and does not the conduct of Great Britain on that occasion deserve a freer style of approbation? 
              
              
                qu.
              
              
                
                2d.
                Foreign seamen deserting. I had rather omit this altogether. It does not seem of sufficient importance: the authority though derived from the general commercial power vested in Congress may be considered as rather constructive than positive: its exercise will be unpopular as was that given to the French by the treaty, & which was accordingly defeated, whenever practicable, by placing the most rigid litteral construction on the article of the treaty. See case of Capn. Barré of the “Perdrix”—Dallas’s rep. 
              
              
                qu.
              
              
                
                3d.
                 Naval estimates under which head three objects seem to be recommended 
              
              
                
                
                 1st. a conditional authority in the Executive to increase the force 
                }
                both of which are unexceptionable
              
              
                
                
                 2d. purchase or building smaller vessels 
              
              
                qu.
                
                 3d. authority for our vessels to act offensively in case of war declared or waged by other Barbary powers—
              
              
                
                
                I do not & never did believe that it was necessary to obtain a legislative sanction in the last case: whenever war does exist, whether by the declaration of the United States, or by the declaration or act of a foreign nation, I think that the executive has a right, & is in duty bound, to apply the public force which he may have the means legally to employ, in the most effective manner to annoy the enemy. If the instructions given in May or June 1801 by the Navy department to the commander of the mediterranean squadron shall be examined, it will be found that they were drawn in conformity to that doctrine; and that was the result of a long cabinet discussion on that very ground. It is true that the message of last year adopted a different construction of the constitution; but how that took place I do not recollect. The instructions given to the commanders to release the crews of captured vessels were merely because we did not know what to do with them; & there was some hesitation whether the instructions should not be to give them up to the Neapolitans. What have been the instructions given in relation to Morocco, in case war had been found to exist?
              
              
                –
                4th.
                Dry dock. I am in toto against the recommendation—1st. because so long as the Mediterranean war lasts, we will not have any money to spare for the navy—and 2d. because if dry docks are necessary, so long as we have six navy yards, it seems to me that a general recommendation would be sufficient, leaving the legislature free either to designate the place or to trust the Executive with the selection. It is highly probable that Congress will adopt the last mode if the recommendation is general, and that they will designate another place if this shall be specially recommended. At all events I would strike out the word “singular” preceding “advantage,” and modify the expressions of the whole paragraph so as to prevent any possible attack on the ground of partiality to the city. The moment the Potowmack is mentioned, political enemies, & the enemies of this place will unite in representing the plan of a dry dock as proposed for the purpose of obtaining a navigable canal from that river to the Eastern branch. Quere, by the bye, whether the charter of the Potomack company would permit taking water above the little falls? 
              
              
                +
                5th.
                Seamen discharged abroad Should not the recommendation to legislate be more strongly expressed? and the fact of the expence having been partly defrayed from the contingent fund simply stated? omitting the words “thought to come &a” which seem to imply doubt—
              
              
                +
                6th.
                Settlement of the Mississipi territory, instead of being connected only with the Choctaw boundary, depends almost entirely on the Georgia cession & legislative ratification, which, being now binding on Congress, positively enjoins the opening of a land office, for the purpose of raising the money due to Georgia: this, perhaps, will preclude the idea of a settlement condition; but after having read over the Articles of agreement with that State, the President will probably be induced to new model that part of the message. Some notice may be taken of the provision contemplated for satisfying former claims, also for quieting settlers under Spanish titles posterior to the treaty of 1795. We expect on that subject communications from Gov. Claiborne to whom the Commissrs. have written officially. 
              
              
              
                
                7th.
                Militia law seems almost a matter of course. What are the defects of the present system? & could any specific improvement be recommended? I think that the important point is to provide that the middle & southern States militia should have arms as well as the eastern. Shall it be done by the public purchasing the arms & selling them, or by rendering it penal, as well to attend without arms, as not to attend on review days? 
              
              
                +
                8th.
                Missouri seems, as it contemplates an expedition out of our own territory, to be a proper object for a confidential message.  I feel warmly interested in this plan, & will suggest the propriety that Gen. Dearborn should write immediately to procure “Vancouver’s survey” one copy of which, the only one I believe in America, is advertised by F. Nichols No. 70 Chesnut St. Philada. Price with all the charts 55 dollars.
              
              
                
                
                            
                
              
              
                +
                
                The other parts of the message are only statements of facts, on which, (except in relation to finances) only two parts have struck me—1st Louisiana, which might perhaps be reserved for the confidential message; but if left in this, I had rather place the taking possession by the French on hypothetical ground, saying, after the word “war” will, if it shall be carried into effect, make a change &a.; but this being the most delicate part of the speech, will, I presume, be the subject of a cabinet consultation.—2d. Indians who, it seems to me, occupy too much space in the message in proportion to the importance of the subject—The Wabash salt spring might be omitted; it is a topic which awakens the objections to the salt tax. On the other hand it might be well, once more to remind Congress that the trading houses law will expire on the 4th of March.
              
              
                
              
              
                +
              
              
                
                
                 Is not the admission of the new State in the Union a subject of sufficient importance to be inserted in the message?
              
              
                
                
                            Finances
              
              
                +
                1.
                ratio of increase greater than any former year. Probable but not certain.
              
              
                +
                2.
                only 4½ millions dollars in treasury on 30th Septer. 1802
              
              
                +
                3.
                to pay from the treasury—say within one year—or perhaps add those words after the words “5 millions of principal” 
              
              
                +
                4.
                Expences contemplated in treasury statement &a. The expences there contemplated were those then authorized by law, before the reduction of establishments & before the repeal of the internal duties—It should be “contemplated last year by Congress”
              
              
                qu?
                5.
                reduce offices &a. I doubt the propriety of repeating this year this admonition—Mint Comrs. of loans—& marines are the only possible objects—Other to as great an amount will probably soon take place.
              
              
                +
                6.
                “I have already discontinued” &a. Whenever the collection was closed the offices have ceased by law, without any act of the President. It would be better to speak in general terms—saying that some of the officers &a. have already been discontinued, in others they will &a. but in a few &a.
              
              
              
                +
                7.
                We have had no occasion &a. I had rather say “It has not yet been thought necessary” &a.
              
              
                +
                8.
                shall be faithfully applied—I would like the introduction of the words “in conformity to the provision of the law of last session”—or any other allusion to that law showing in a striking point of view the federal misrepresentation of that law.
              
              
                +
                9.
                The Statement to be made by the Comer. of the sinking fund is directed to be made annually by law: two of that board, the Vice Prt. & Chief justice are officers independent of the Presidt.; perhaps the Presidt. should not say that such statement will be laid before Congress. 
              
              
                +
                10.
                Estimates. The War estimate spoken of in another part of the message makes part of the general estimates for the year and they are always sent all together—civil, foreign interc. military, naval, & miscellaneous. The other part of the message says that the military estimate is now laid before Congress; which is not correct.
              
              
                
                
                 Note. Under that head “War estimate” one item has been introduced which requires a specific authority vizt. 20,000 dollars for holding treaties.
              
              
                
                
                I enclose a rough sketch of the expences & receipts for the year ending 30th Sept. 1802. It is not yet correct for want of some accounts which will be obtained within 2 or 10 days; but it is sufficiently so for any general conclusions. 
              
              
                ++
                
                 The President’s directions to make free remarks have been very freely followed. As to style I am a bad judge; but I do not like, in the first paragraph, the idea of limiting the quantum of thankfulness due to the supreme being; and there is also, it seems, too much said of the Indians in the enumeration of our blessings in the next sentence. 
              
              
              
                
              
            
            With sincere respect & attachment Your obedt. Servt. 
            
              Albert Gallatin
            
          